DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 14  and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (2018/0049060), Fujishiro9060 hereinafter, in view of Chun et al. (2011/0154421), Chun hereinafter.

Re. Claims 1 and 29, Fujishiro9060 teaches a method  of wireless communication performed by a user equipment (UE) (Fig. 9-12 & See ¶0018-¶0026, ¶0108) and a user equipment (UE) (Fig. 6) for wireless communication, comprising: a memory (Fig. 6, 130 & ¶0080 - The controller 130 includes …a memory.); and one or more processors (Fig. 6, 130 & ¶0080 - The controller 130 includes a processor) operatively coupled to the memory, the memory and the one or more processors configured to: receive a configuration for a shared physical downlink shared channel (PDSCH) (Fig.1/Fig.8-12 & ¶0108 - In step 5, the eNB 200 transmits first resource allocation information (DCI: Downlink Control Information) for transmitting the SC-PTM configuration information in the "GCCH occasions" (more specifically, a subframe in which the GCCH is likely to be transmitted) via the PDCCH.  The first resource allocation information includes information indicating an allocated resource block for the PDSCH in the subframe. Fig. 9 & ¶0110 - In step 6, the eNB 200 transmits the SC-PTM configuration information related to the configuration of the SC-PTM transmission via the GCCH…. the GCCH is mapped on the PDSCH (DL-SCH)); receive a first communication via the shared PDSCH and a first bearer based at least in part on the configuration, the first communication being one of a unicast communication or a multicast/broadcast communication (Fig.1/Fig.8-12  & ¶0093 - MBMS bearer to which the SC-PTM transmission is applied is associated with a TMGI (Temporary Mobile Group Identity) indicating multicast service (MBMS service).  Here, the MBMS bearer is a broadcast/multicast bearer (i.e., first bearer) established between the UE 100 and the BM-SC 22.  Fig.8-12 & ¶0140 - in step S221, the eNB 200 notifies the UE 100 which belongs to the multicast group of a correspondence (mapping information) between the G-RNTI applied for first transmission. Fig.8-12 & ¶0141 - In step S222, the eNB 200 performs the first transmission by SC-PTM transmission by applying the G-RNTI. Here, first communication (using first bearer) between eNB and UE is being a multicast/broadcast communication as disclosed supra); 
Yet, Fujishiro9060 does not expressly teach receive a second communication via the shared PDSCH and the first bearer or a second bearer based at least in part on the configuration, the second communication being the other of the unicast communication or the multicast/broadcast communication.
However, in the analogous art, Chun explicitly discloses receive a second communication via the shared PDSCH and the first bearer or a second bearer based at least in part on the configuration, the second communication being the other of the unicast communication or the multicast/broadcast communication. (Fig.4-10 & ¶0062 -  MBMS service (multimedia broadcast and multicast service) is simultaneously allocated to the unicast area and the multicast area.  That is, the MBMS contents identifier determined as a unicast bearer is allocated to the unicast area (PDSCH area), and the MBMS contents identifier determined as a multicast bearer is allocated to the multicast area (PMCH area). Fig. 4-10 & ¶0066 -  when the unicast transmission method is determined for the radio bearer of the contents that are determined to be transmitted to the terminals UE1 and UE2 of the terminals (UE1, UE2, .  . . , UEn) (S272), the MCE 230 (See ¶0036 - The MCE 230 can be located in the eNB 240) notifies to transmit the contents to the terminals UE1 and UE2 through the unicast transmission method in the PDSCH area (corresponds to unicast bearer, see ¶0062) of FIG. 9 (S273-S274)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Fujishiro9060’s invention of an efficient mechanism in providing multicast service by using single cell point to multi-point (SC-PTM) transmission to include Chun’s invention of a mechanism for deciding radio bearer of mobile IPTV system, because it provides radio bearer determination mechanism of a mobile IPTV system appropriate for OFDM-based MBMS (multimedia broadcast and multicast service) system. (¶0011, Chun)

Re. Claims 14 and 30, Fujishiro9060 teaches a method of wireless communication performed by a base station (Fig. 9-12 & See ¶0018-¶0026, ¶0108) and a base station (Fig. 7) for wireless communication, comprising: a memory (Fig. 7, 230 & ¶0086 - The controller 230 includes …a memory.); and one or more processors (Fig. 7, 230 & ¶0086 - The controller 230 includes …a processor) operatively coupled to the memory, the memory and the one or more processors configured to: transmit a configuration for a shared physical downlink shared channel (PDSCH) (Fig.1/Fig.8-12 & ¶0108 - In step 5, the eNB 200 transmits first resource allocation information (DCI: Downlink Control Information) for transmitting the SC-PTM configuration information in the "GCCH occasions" (more specifically, a subframe in which the GCCH is likely to be transmitted) via the PDCCH.  The first resource allocation information includes information indicating an allocated resource block for the PDSCH in the subframe. Fig. 9 & ¶0110 - In step 6, the eNB 200 transmits the SC-PTM configuration information related to the configuration of the SC-PTM transmission via the GCCH…. the GCCH is mapped on the PDSCH (DL-SCH)); transmit a first communication via the shared PDSCH and a first bearer based at least in part on the configuration, the first communication being one of a unicast communication or a multicast/broadcast communication (Fig.1/Fig.8-12  & ¶0093  MBMS bearer to which the SC-PTM transmission is applied is associated with a TMGI (Temporary Mobile Group Identity) indicating multicast service (MBMS service).  Here, the MBMS bearer is a broadcast/multicast bearer (i.e., first bearer) established between the UE 100 and the BM-SC 22.  Fig.8-12 & ¶0140 - in step S221, the eNB 200 notifies the UE 100 which belongs to the multicast group of a correspondence (mapping information) between the G-RNTI applied for first transmission. Fig.8-12 & ¶0141 - In step S222, the eNB 200 performs the first transmission by SC-PTM transmission by applying the G-RNTI. Here, first communication (using first bearer) between eNB and UE is being a multicast/broadcast communication as disclosed supra); 
Yet, Fujishiro9060 does not expressly transmit a second communication via the shared PDSCH and the first bearer or a second bearer based at least in part on the configuration, the second communication being the other of the unicast communication or the multicast/broadcast communication.
However, in the analogous art, Chun explicitly discloses transmit a second communication via the shared PDSCH and the first bearer or a second bearer based at least in part on the configuration, the second communication being the other of the unicast communication or the multicast/broadcast communication. (Fig.4-10 & ¶0062 -  MBMS service (multimedia broadcast and multicast service) is simultaneously allocated to the unicast area and the multicast area.  That is, the MBMS contents identifier determined as a unicast bearer is allocated to the unicast area (PDSCH area), and the MBMS contents identifier determined as a multicast bearer is allocated to the multicast area (PMCH area). Fig. 4-10 & ¶0066 -  when the unicast transmission method is determined for the radio bearer of the contents that are determined to be transmitted to the terminals UE1 and UE2 of the terminals (UE1, UE2, .  . . , UEn) (S272), the MCE 230 (See ¶0036 - The MCE 230 can be located in the eNB 240) notifies to transmit the contents to the terminals UE1 and UE2 through the unicast transmission method in the PDSCH area (corresponds to unicast bearer, see ¶0062) of FIG. 9 (S273-S274)).
9060’s invention of an efficient mechanism in providing multicast service by using single cell point to multi-point (SC-PTM) transmission to include Chun’s invention of a mechanism for deciding radio bearer of mobile IPTV system, because it provides radio bearer determination mechanism of a mobile IPTV system appropriate for OFDM-based MBMS (multimedia broadcast and multicast service) system. (¶0011, Chun)









Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro9060, in view of Chun, further in view of  Jung et al. (2014/0112236), Jung2236 hereinafter.

Re. Claims 2 and 15, Fujishiro9060 and Chun  teach claims 1 and 14 respectively.
Yet, Fujishiro9060 and Chun do not expressly teach wherein the first bearer is a multicast broadcast radio bearer (MRB) and both the first communication and the second communication are received via the MRB.
However, in the analogous art, Jung2236 explicitly discloses wherein the first bearer is a multicast broadcast radio bearer (MRB) and both the first communication and the second communication are received via the MRB. (Fig.7-9 & ¶0017 - a method for providing continuity of a multimedia broadcast multicast service (MBMS) service by a target base station (BS) with respect to a UE…….. transmitting an MBMS point-to-multipoint (PTM) radio bearer (RB) (MRB) initiation message indicating that the target BS provides the MBMS service through an MRB as a bearer for an MBMS, to the UE. Fig.7-9 & ¶0080 - in the case in which the UE is receiving the MBMS service through an MRB in a source BS (i.e., the first communication between an UE and a source BS with the first bearer, MRB)….Fig.7-9 & ¶0088 - The UE transmits an MBMS information response message to the source BS (S710).  The MBMS information response message informs about whether the UE receives the MBMS service through an MRB and/or a type of the MBMS service. Fig.7-9 & ¶0095 - The target BS may check whether the UE receives an MBMS from the MBMS continuity request message, determines whether it can support continuity of the MBMS service with respect to the UE, and configures an MRB (S720). Fig.7-9 & ¶0100 - When the amount of UEs that receive an MBMS service is more than a threshold value in the target cell, the target cell may configure an MRB, rather than a dedicated bearer, …..the target BS may configure an MRB for the MBMS service. That is,  the second communication between the UE and target BS as shown in Fig. 7 is also via the MRB as disclosed supra).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Fujishiro9060’s invention of an efficient mechanism in providing multicast service by using single cell point to multi-point (SC-PTM) transmission and  Chun’s invention of a mechanism for deciding radio bearer of mobile IPTV system  to include Jung2236’s invention of a system and a method for transmitting control information for continuity of an MBMS (Multimedia Broadcast/Multicast Service) service, because it provides an efficient mechanism in receiving resources simultaneously for multimedia for a plurality of users in an area served by a plurality of base stations, in turn, increases the efficiency of  radio resources for a network provider. (¶0005-¶0008, Jung2236)

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro9060, in view of Chun, further in view of  Jung et al. (2014/0029580), Jung9580 hereinafter.

Re. Claims 3 and 16, Fujishiro9060 and Chun  teach claims 1 and 14 respectively.
Yet, Fujishiro9060 and Chun do not expressly teach wherein the first bearer is one of a multicast broadcast radio bearer (MRB) or a dedicated radio bearer (DRB), the second bearer is the other of the MRB or the DRB, the first communication is received via the first bearer, and the second communication is received via the second bearer.
However, in the analogous art, Jung9580 explicitly discloses wherein the first bearer is one of a multicast broadcast radio bearer (MRB) or a dedicated radio bearer (DRB), the second bearer is the other of the MRB or the DRB, the first communication is received via the first bearer, and the second communication is received via the second bearer. (Fig. 5-6 & ¶0067 - MBMS service indication is an indication that notifies whether the user equipment receives the MBMS through the MRB. Fig. 5-6 & ¶0091 - The MBMS (multimedia broadcast/multicast service) service area is a term that represents an area in which a specific MBMS is provided.  For example, when it is assumed that an area in which specific MBMS A is provided is set as MBMS service area A, a network in the MBMS service area A may transmit the MBMS A. In this case, the user equipment may receive the MBMS A in accordance with a capability of the user equipment. That is, the communication between UE and cell  A (e.g., first  communication) are performed through MRB (MBMS radio bearer) (e.g., first bearer). Fig. 5-6 & ¶0093 - The cell B and the cell E are included in the MBSFN area 1, but is a reserved cell that does not transmit the MBMS under a specific situation.  For example, user equipments that use the MBMS are concentrated on another area, and as a result, the number of user equipments that receive the MBMS by using the MRB may be very small in the cell B. In this case, it is not preferable that the cell B supports the service through the MRB in terms of radio efficiency.  Therefore, the cell B may support the MBMS through a dedicated bearer or a specific user equipment or the point-to-point bearer. That is, the communication between UE and cell B/C (e.g., second  communication) are performed through dedicated bearer (e.g.,  second bearer)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Fujishiro9060’s invention of an efficient mechanism in providing multicast service by using single cell point to multi-point (SC-PTM) transmission and  Chun’s invention of a mechanism for deciding radio bearer of mobile IPTV system  to include Jung9580’s invention of a system and a handover method for service continuity in a multimedia broadcast/multicast service (MBMS), because it provides an efficient mechanism in performing handover for service continuity in the MBMS area when target cell is identified as a reserved cell  (¶0007/¶0013, Jung9580)

Claims 5-6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro9060, in view of Chun, further in view of  Huang et al. (2020/0323024), Huang hereinafter.

Re. Claim 5, Fujishiro9060 and Chun  teach claim 1.
Yet, Fujishiro9060 and Chun do not expressly teach further comprising transmitting uplink feedback, associated with at least one of the first communication or the second communication, using a cell radio network temporary identifier.
However, in the analogous art, Huang explicitly discloses further comprising transmitting uplink feedback, associated with at least one of the first communication or the second communication, using a cell radio network temporary identifier. (Fig. 5-6 & ¶0218 - if there are a relatively small quantity of user equipments that receive the multicast service data, the access network device may configure the user equipment to receive the multicast service data in the unicast manner.  In this case, the user equipment may receive scheduling information of the base station for a specific identity (identity, ID) of the user equipment, and perform corresponding data receiving and feedback.  The specific ID may be a cell radio network temporary identity (cell radio network temporary identity, C-RNTI)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Fujishiro9060’s invention of an efficient mechanism in providing multicast service by using single cell point to multi-point (SC-PTM) transmission and  Chun’s invention of a mechanism for deciding radio bearer of mobile IPTV system  to include Huang’s invention of a mechanism for effective use of multimedia broadcast/multicast service (MBMS) in a wireless  communication system, because it provides an proficient mechanism to improve the transmission efficiency of multicast communication in the wireless  communication system. ( ¶0002-¶0006, Huang)
Re. Claim 6, Fujishiro9060,  Chun and Huang teach claim 5.
 Fujishiro9060 further teaches wherein the uplink feedback includes an identifier that identifies at least one of a multicast broadcast radio bearer (MRB) used for at least one of the first communication or the second communication, a group radio network temporary identifier associated with the MRB, a logical channel identifier associated with the MRB, or a combination thereof. (Fig. 11 & ¶0156 - assuming DL of FDD, one of eight HARQ (Hybrid ARQ, a well-known feedback mechanism,  used between an UE and eNB for correctly decoding received data by the UE and provide feedback to the eNB (Ack/Nack) as disclosed at least in ¶0124-¶0129) Process IDs 0 to 7 is associated with the SC-PTM data transmitted by a given G-RNTI.  In this case, the UE in the multicast group which uses this G-RNTI has a HARQ Process ID which is commonly reserved for the SC-PTM.  In the case of a UE to which a plurality of G-RNTIs is allocated (i.e., the UE belonging to a plurality of multicast groups), it is also possible to allocate a plurality of HARQ Process ID s to a plurality of G-RNTIs. ¶0183 - SC-PTM transmission corresponding to an MBMS bearer is mapped on PDSCH.  Examiner interprets that only one of the claim features of the limitation to be mapped because of the presence of  the term “at least one of” in the limitation). 

Re. Claim 19, Fujishiro9060 and Chun  teach claim 14.
Fujishiro9060  also teaches wherein the method further includes transmitting a different configuration based at least in part on the uplink feedback. (Fig. 11 & ¶0140 - in step S221, the eNB 200 notifies the UE 100 which belongs to the multicast group of a correspondence (mapping information) between the G-RNTI applied for first transmission and the RNTI applied for the retransmission.  In the operation pattern 2, a C-RNTI (Cell-Radio Network Temporary Identifier) which differs per UE 100 is applied to retransmission. Fig. 11 & ¶0141 - In step S222, the eNB 200 performs the first transmission by SC-PTM transmission by applying the G-RNTI. Fig. 11 & ¶0143 - In step S224, the eNB 200 performs retransmission by unicast transmission by applying a C-RNTI.  ….The UE 100 which is a transmission source of Nack receives the resource allocation information, and then receives the retransmission data. That is, eNB 200 transmits a different configuration (similar to instant application at least in ¶0056-¶0057in reference to alternate use of C-RNTI/G-RNTI for retransmission) in retransmission compared to first transmission as disclosed supra).
Yet, Fujishiro9060 and Chun do not expressly teach further comprising receiving uplink feedback, associated with at least one of the first communication or the second communication, using a cell radio network temporary identifier.
However, in the analogous art, Huang explicitly discloses further comprising receiving uplink feedback, associated with at least one of the first communication or the second communication, using a cell radio network temporary identifier. (Fig. 5-6 & ¶0218 - if there are a relatively small quantity of user equipments that receive the multicast service data, the access network device may configure the user equipment to receive the multicast service data in the unicast manner.  In this case, the user equipment may receive scheduling information of the base station for a specific identity (identity, ID) of the user equipment, and perform corresponding data receiving and feedback.  The specific ID may be a cell radio network temporary identity (cell radio network temporary identity, C-RNTI)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Fujishiro9060’s invention of an efficient mechanism in providing multicast service by using single cell point to multi-point (SC-PTM) transmission and  Chun’s invention of a mechanism for deciding radio bearer of mobile IPTV system  to include Huang’s invention of a 
Re. Claim 20, Fujishiro9060,  Chun and Huang teach claim 19.
 Fujishiro9060 further teaches wherein the uplink feedback includes an identifier that identifies at least one of a multicast broadcast radio bearer (MRB) used for at least one of the first communication or the second communication, a group radio network temporary identifier associated with the MRB, a logical channel identifier associated with the MRB, or a combination thereof. (Fig. 11 & ¶0156 - assuming DL of FDD, one of eight HARQ (Hybrid ARQ, a well-known feedback mechanism,  used between an UE and eNB for correctly decoding received data by the UE and provide feedback to the eNB (Ack/Nack) as disclosed at least in ¶0124-¶0129) Process IDs 0 to 7 is associated with the SC-PTM data transmitted by a given G-RNTI.  In this case, the UE in the multicast group which uses this G-RNTI has a HARQ Process ID which is commonly reserved for the SC-PTM.  In the case of a UE to which a plurality of G-RNTIs is allocated (i.e., the UE belonging to a plurality of multicast groups), it is also possible to allocate a plurality of HARQ Process ID s to a plurality of G-RNTIs. ¶0183 - SC-PTM transmission corresponding to an MBMS bearer is mapped on PDSCH.  Examiner interprets that only one of the claim features of the limitation to be mapped because of the presence of  the term “at least one of” in the limitation). 




Claims 11 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro9060, in view of Chun, further in view of  Meier et al. (2011/0299448), Meier hereinafter.

Re. Claims 11 and 28, Fujishiro9060 and Chun  teach claims 1 and 14 respectively.
Yet, Fujishiro9060 and Chun do not expressly teach wherein the first communication includes a base layer of a multi-layer video transmission and the second communication includes an enhancement layer of the multi-layer video transmission.
However, in the analogous art, Zhu explicitly discloses wherein the first communication includes a base layer of a multi-layer video transmission and the second communication includes an enhancement layer of the multi-layer video transmission. (Fig. 4 & ¶0044 - AP 30(1) generates a separate copy of the AVC-encoded base stream for multicast video stream S1' and sends it as a unicast stream to a controlled number of SVC-unaware CDs that it serves, e.g., to CD 30(3). Fig. 5-6 & ¶0045 - At 72, multicast video traffic (e.g., AVC- or SVC-encoded multicast video streams) is received at the multicast video transcoder.  At 74, the multicast video transcoder 10 re-encodes each AVC- or SVC-encoded multicast video stream to produce a wireless-friendly multicast SVC-encoded video stream such that the wireless-friendly or modified multicast video streams have a reduced bandwidth (reduced from a bandwidth of the received multicast video streams) that is more suitable for wireless transmission by the APs to the CDs in the WLAN. Fig. 8 & ¶0052 - At 152, the AP determines the number of SVC-unaware CDs that are members of a multicast group for a given multicast video stream.  At 154, the AP generates an AVC-encoded base stream copy from the wireless-friendly SVC-encoded multicast stream (i.e., SVC enhancement layer, see ¶0031, ¶0033, ¶0039-¶0045) received from the WLC 20 and sends it unicast (in addition to wireless-friendly multicast SVC-encoded stream) to each SVC-unaware CD up to a controlled number of "admitted" SVC-unaware CDs that are in the multicast group for that multicast stream.  This separate AVC-encoded base stream that is sent unicast to a SVC-unaware CD is shown at S1bs in FIG. 4.  The multicast-to-unicast conversion copy can improve the video quality for a controlled number of SVC-unaware CDs).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Fujishiro9060’s invention of an efficient mechanism in providing multicast service by using single cell point to multi-point (SC-PTM) transmission and  Chun’s invention of a mechanism for deciding radio bearer of mobile IPTV system  to include Meier’s invention of distributed gateway for reliable multicast wireless video, because it provides an efficient mechanism in reducing bandwidth consumed by multicast video streams on wireless links, such as wireless IEEE 802.11 links, in addition to providing techniques in allowing  wireless client devices to recover lost multicast video frames on error-prone wireless links. (¶0001/¶0017, Meier)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro9060, in view of Chun, further in view of Zhang et al. (2013/0114497, same assignee but published more than a year before the EFD of the instant application), Zhang hereinafter.

Re. Claim 12, Fujishiro9060 and Chun  teach claim 1.
Yet, Fujishiro9060 and Chun do not expressly teach wherein a maximum data rate for the first bearer is based at least in part on a guaranteed bit rate associated with the first bearer.
However, in the analogous art, Zhang explicitly discloses wherein a maximum data rate for the first bearer is based at least in part on a guaranteed bit rate associated with the first bearer. (Fig. 8-9 & ¶0071 - A multicell/multicast coordination entity (MCE) 840 is the controlling entity for an MBSFN area.  The MCE may establish/delete radio bearers for eMBMS services according to session start/stop requests from an MME. Fig. 8-9 & ¶0074 - a maximum bit rate (MBR) for a session may be set to be the same as a guaranteed bit rate (GBR) for eMBMS over the E-UTRAN.  For example, for each session, the BM-SC sends quality of service (QoS) information including QoS class identifier (QCI), allocation/retention priority (ARP), and specifies MBR=GBR to the MBMS-GW).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Fujishiro9060
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro9060, in view of Chun, further in view of Zhu et al. (2020/0267513), Zhu hereinafter.

Re. Claim 13, Fujishiro9060 and Chun  teach claim 1.
Yet, Fujishiro9060 and Chun do not expressly teach wherein a maximum combined data rate for the first bearer and the second bearer is based at least in part on a maximum bit rate associated with at least one of the first bearer or the second bearer.
However, in the analogous art, Zhu explicitly discloses wherein a maximum combined data rate for the first bearer and the second bearer is based at least in part on a maximum bit rate associated with at least one of the first bearer or the second bearer. (Fig. 1-15 & ¶0613 - a multicast tunnel endpoint identity M-TEID, a QoS parameter configuration corresponding to a multicast tunnel (including parameters such as a QFI class identifier (QCI) corresponding to the multicast service, an allocation and retention priority (ARP), and a guaranteed bit rate (GBR), and a maximum bit rate (MBR)), an identifier corresponding to the multicast service, a multicast source address, a multicast bearer identifier).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Fujishiro9060’s invention of an efficient mechanism in providing multicast service by using single cell point to multi-point (SC-PTM) transmission and  Chun’s invention of a mechanism for deciding radio bearer of mobile IPTV system  to include Zhu’s invention of multicast service transmission mechanism and a management device in a broadband access system, because it provides an efficient mechanism for providing multicast services by a service provider to users at a reduced cost. (¶0002-¶0007, Zhu).


Allowable Subject Matter
Claims  4, 7-10, 17-18 and 21-27  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 4 –  wherein the configuration indicates a single packet data convergence protocol layer for both the multicast/broadcast communication and the unicast communication, a single radio link control layer for both the multicast/broadcast communication and the unicast communication, a single medium access control layer for both the multicast/broadcast communication and the unicast communication, a first physical layer for the multicast/broadcast communication, and a second physical layer for the unicast communication.
Claim 7 - wherein the configuration indicates a single packet data convergence protocol layer for both the multicast/broadcast communication and the unicast communication, a first radio link control layer associated with a first medium access control layer and a first physical layer for the multicast/broadcast communication, and a second radio link control layer associated with a second medium access control layer and a second physical layer for the unicast communication.
Claim 8 - wherein the configuration indicates separate packet data convergence protocol layers, separate radio link control layers, separate medium access control layers, and separate physical layers for the multicast/broadcast communication and the unicast communication.
Claim 9 - depends on claim 8.
Claim 10 - wherein the first communication is an initial transmission scrambled using a group radio network temporary identifier and the first bearer is a multicast broadcast radio bearer (MRB), and wherein the second communication is a retransmission scrambled using a cell radio network temporary identifier and the second bearer is a dedicated radio bearer (DRB), wherein the retransmission has a different redundancy version than the initial transmission.
Claim 17 - wherein the configuration indicates a single packet data convergence protocol layer for both the multicast/broadcast communication and the unicast communication, a single radio link control layer for both the multicast/broadcast communication and the unicast communication, a single medium access control layer for both the multicast/broadcast communication and the unicast communication, a first physical layer for the multicast/broadcast communication, and a second physical layer for the unicast communication.
Claim 18 - depends on claim 17.
Claim 21 - wherein the configuration indicates a single packet data convergence protocol layer for both the multicast/broadcast communication and the unicast communication, a first radio link control layer associated with a first medium access control layer and a first physical layer for the multicast/broadcast communication, and a second radio link control layer associated with a second medium access control layer and a second physical layer for the unicast communication.
Claim 22 - depends on claim 21.
Claim 23 - wherein the configuration indicates separate packet data convergence protocol layers, separate radio link control layers, separate medium access control layers, and separate physical layers for the multicast/broadcast communication and the unicast communication.
Claim 24 - depends on claim 23.
Claim 25 - depends on claim 23.
Claim 26 - depends on claim 25.
Claim 27 - wherein the first communication is an initial transmission scrambled using a group radio network temporary identifier and the first bearer is a multicast broadcast radio bearer (MRB), and wherein the second communication is a retransmission scrambled using a cell radio network temporary identifier and the second bearer is a dedicated radio bearer (DRB), wherein the retransmission has a different redundancy version than the initial transmission.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Rao et al. (2020/0163005); See Abstract, ¶0086, ¶0094, ¶0102, ¶0103, ¶0119,¶0125, ¶0135, ¶0154, ¶0203, ¶0429, ¶0464-¶0473,  along with Fig. 2-6.
 Phan et al. (2014/0153472); See Abstract, ¶0009-¶0016, ¶0040, ¶0041-¶0042, ¶0045, ¶0047-¶0050, ¶0089,¶0092  along with Fig. 1-14. 
 Niu et al. (2014/0226552); See ¶0018, ¶0054   along with Fig. 1-7. 
 Niu et al. (2014/0355493); See ¶0019, ¶0054   along with Fig. 1-6. 
3GPP SA WG2 Meeting #100; S2-134055; Source: Samsung ; Title: Group communications with early E-RAB establishment; 11 - 15 November 2013, San Francisco, USA; See §6.X.2,§6.X.3.
IEEE:A study on single-cell point-to-multipoint transmission for public safety communications with eMBMS LTE networks. Authors: Ahmad Awada • David Navratil • Mikko Sail; Source: Nokia; Pub date: 12-Sep-2016; See Abstract, §II, §III, §IV, §V

Yet, none of the those references teach limitations of the objected claims as highlighted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467